UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-4145


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FELIX A. ALMONTE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  T. S. Ellis, III, Senior
District Judge. (1:13-cr-00301-TSE-1)


Submitted:   August 20, 2014                 Decided:   August 25, 2014


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory B. English, ENGLISH LAW FIRM, PLLC, Alexandria,
Virginia, for Appellant.       Dana J. Boente, United States
Attorney, Inayat Delawala, Stephen M. Campbell, Assistant United
States Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Felix Almonte was convicted of conspiracy to possess

and pass counterfeit United States currency and five counts of

possessing and passing such currency.             See 18 U.S.C. §§ 371, 472

(2012).    He   was     sentenced    to   twenty-seven         months   in   prison.

Almonte now appeals, raising two claims.               We affirm.

           Almonte       first      contends     that     the      evidence      was

insufficient to support his convictions because the Government

failed to establish that he knew the bills he possessed and

passed were counterfeit.          We will sustain a jury’s verdict “if

there is substantial evidence, taking the view most favorable to

the Government, to support it.”               Glasser v. United States, 315
U.S. 60, 80 (1942).

           Here, there was ample evidence that Almonte knew he

was passing counterfeit bills.            He and others accompanied Sandra

Rodriguez when she obtained the bills from suppliers in New York

City.     The   group    then    traveled      south    with    her.     Rodriguez

determined where they would pass the counterfeit bills.                          She

distributed the money to Almonte and others and instructed them

to use it to purchase small, expensive items.                   Almonte was seen

on numerous store videos purchasing such items, often using two

$100 bills, and typically was seen a short time later on other

stores’ videos returning the same items for cash.                        Rodriguez

testified that she paid conspirators, including Almonte, $100

                                          2
for every $1000 in counterfeit money that they passed.                    This

evidence is sufficient to establish that Almonte knew the bills

he was passing were counterfeit.

              Almonte also objects to the application of a two-level

enhancement for obstruction of justice based on his perjury at

trial.    See U.S. Sentencing Guidelines Manual § 3C1.1 (2013).

We review the district court’s factual findings regarding an

enhancement for clear error and its legal conclusions de novo.

United States v. Osborne, 514 F.3d 377, 387 (4th Cir. 2008).

              The    § 3C1.1    enhancement    applies    to   perjury.   USSG

§ 3C1.1 cmt. n.4(B).            The adjustment is not applicable merely

because the defendant testified and subsequently was convicted.

United States v. Dunnigan, 507 U.S. 87, 95 (1993).                 Rather, the

court must find that the defendant gave false testimony under

oath “concerning a material matter with the willful intent to

provide false testimony, rather than as a result of confusion,

mistake, or faulty memory.”            Id. at 94.

              We conclude that the district court correctly applied

the enhancement.        At trial, a clerk at a Banana Republic store

in Fairfax County, Virginia, testified that on July 14, 2012,

Almonte entered the store and passed two $100 bills.                 The clerk

thought the bills felt suspicious, and she took them to her

manager, who was in a back room.              Almonte fled the store without

the   bills    and    without    the   merchandise   he    was   attempting   to

                                          3
purchase.       Rodriguez testified that, when Almonte returned to

her car, he seemed hurried and said that they had to leave the

area.

            Almonte testified that he left the store because he

received a telephone call from Rodriguez, who stated that her

baby had fallen and they needed to leave for New York.                 Almonte

said that they left for New York that day and that thereafter he

stopped passing currency obtained from Rodriguez because he felt

there was something wrong with the money.            On cross-examination,

however, photographs were introduced showing that he, Rodriguez

and coconspirator Diana Vasquez passed counterfeit currency in

Sterling, Virginia, on July 15, 2012.

            Given   this    testimony,      the   district   court    did   not

clearly err in finding that Almonte lied about this incident.

We   conclude    that,     based   on   Almonte’s    perjury,   the    § 3C1.1

enhancement was proper.

            We accordingly affirm.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                      AFFIRMED




                                        4